IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 April 16, 2009
                               No. 08-60227
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

NAVROZ KARIM

                                           Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A95 319 384


Before JONES, Chief Judge and DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
      Navroz Karim, a native and citizen of Pakistan, petitions for review of an
order from the Board of Immigration Appeals (BIA) dismissing his appeal of the
denial of his untimely motion to reopen the proceedings. He argues that the
immigration judge (IJ) erred by denying his motion to reopen because he had
made a prima facie showing that he was eligible for asylum. He also argues that
the BIA erred by failing to reopen the proceedings sua sponte based on allegedly



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60227

ineffective assistance of counsel rendered by Karim’s second, third, and fourth
attorneys of record.
      The BIA enjoys discretion to deny a motion to reopen even where an alien
has made out a prima facie case for relief. 8 C.F.R. § 1003.2(a). This court lacks
jurisdiction to review that discretionary decision. Enriquez-Alvarado v. Ashcroft,
371 F.3d 246, 249-50 (5th Cir. 2004).
      Karim does not dispute that his motion to reopen was untimely. Instead,
he argues that the time limitations for motions to reopen should be equitably
tolled based on his ineffective assistance of counsel claims. Assuming Karim’s
equitable tolling argument can be considered, he is not entitled to relief. The
BIA concluded that the ineffective assistance rendered by Karim’s second
attorney of record did not prevent him from timely filing a motion to reopen.
Karim has not shown that the BIA abused its discretion in so concluding. See
Manzano-Garcia v. Gonzales, 413 F.3d 462, 469 (5th Cir. 2005).
      Karim argues for the first time in his petition for review that his third and
fourth counsel of record also rendered ineffective assistance, thereby prejudicing
his ability to bring his asylum claim. Because Karim failed to administratively
exhaust this issue, the court lacks jurisdiction to consider it. See Wang v.
Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001). Accordingly, Karim’s petition for
review is DENIED.




                                        2